EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this "Agreement"), dated effective as of February 26, 2008
(the "Effective Date"), by and between Universal Bioenergy Inc., a corporation
organized and existing under the laws of the Nevada whose principal office is
located at 128 Biodiesel Drive, Nettleton, MS 38858 (the "Company"), and Dr.
Richard Craven, an individual residing at _______________________ (the
"Executive").
 
WITNESSETH:
 
WHEREAS, the Company wishes to employ the Executive upon the terms and subject
to the conditions set forth herein, and the Executive desires to enter into this
Agreement and accept such employment, upon such terms and conditions;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:
 
1.  Employment. The Executive shall serve as the Company's Chief Executive
Officer. The Executive shall perform the usual and customary functions of a
chief executive officer and in such capacity shall render such services as are
usual and customary with and incident to such position, and other duties as the
Board of Directors of the Company (the "Board") may from time to time direct
provided, however, that such services are not materially inconsistent with the
duties described above.
 
2.  Performance. During the Employment Term, the Executive shall perform and
discharge the duties that may be assigned to him by the Board of Directors of
the Company from time to time in accordance with this Agreement, and the
Executive shall devote his best talents, efforts and abilities to the
performance of his duties hereunder. The Company will not preclude the Executive
from exercising reasonable execution and devotion of time to the Executive's
personal and family investments as long as those efforts do not unduly affect
the performance of the Executive's duties to the Company or said investment
activities are not in direct competition with the Company's field of interest as
defined under Section 7(b) or otherwise in breach of this Agreement.
 
3.  Employment Term. Unless earlier terminated pursuant to Section 5, the
employment term shall begin on February 26, 2008 (the "Effective Date"), and
shall continue for a period of one (1) year from such date (the "Initial Term");
provided that such term shall be automatically extended for additional periods
of one (1) year commencing on February 27, 2008 and each February 27, thereafter
(such period the "Additional Term") unless either party shall have given notice
to the other party that such party does not desire to extend the term of this
Agreement. Any such notice must comply with Section 10 and be given at least
forty five (45) days prior to the end of the Initial Term or the Additional
Terms, as applicable (the Initial Term and the Additional Term or Terms, if
applicable, shall be known collectively as the "Employment Term").
Notwithstanding anything in this Agreement to the contrary, the Employment Term
shall end on the Termination Date as defined in Section 5(g).
 

--------------------------------------------------------------------------------


4.  Compensation. As compensation for services hereunder and in consideration of
the Executive’s other agreements hereunder, during the Employment Term, the
Company shall pay the Executive:
 
(a)   Base Salary. A base salary, payable in accordance with the customary
payroll practices of the Company, subject to withholding and other applicable
taxes, at an annual rate of Sixty Thousand Dollars ($60,000) (the "Base
Salary").
 
(b)  Signing Bonus. A signing bonus of Restricted Stock equal to One Hundred
Thousand Dollars ($100,000) to be calculated on the valuation of the Company’s
common shares on the Effective Date. Notwithstanding anything contained herein
to the contrary, the Restricted Stock granted herein shall be Restricted and
vest on, and be delivered to you promptly following, February 27, 2009 (the
"Vesting Date"); provided that you have remained continuously employed by the
Company until the Vesting Date. In the event the Agreement is terminated prior
to the Vesting Date however, the Company shall grant the Executive a portion of
the Restricted Stock to be calculated on a pro-rated basis.
 
For purposes of this Agreement, Restricted Stock shall mean, that the shares of
the Company, and the Executive’s interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, prior to the lapse of the applicable two
(2) year restrictions as set forth in the legend affixed to the Restricted Stock
certificates.
 
(c)  Performance Bonus. Executive will be eligible to receive an annual
performance bonus (the "Performance Bonus"), for every One Million Dollars
($1,000,000) of the Company’s profit before taxes (the "Profit") equal to: (i)
One Percent (1%) of the Profit in cash; and (ii) Four Percent (4%) of the Profit
in Restricted Stock. The Company agrees to pay Consultant any Performance Bonus
within thirty (30) days of the end of the Company’s fiscal quarter in which such
Performance Bonus was earned.
 
(d)  Transaction Fee. For each successfully completed Transaction, the Company
shall pay Executive a "Transaction Fee" equal to One Percent (1%) of the
"Transaction Value" payable to the Executive as ten percent (10%) in cash within
thirty (30) days of the close of the Transaction and 90% as Restricted Stock.
For the purpose of calculating a Transaction Fee, "Transaction Value" shall
equal the total proceeds and other consideration paid or received and to be paid
or received (which shall be deemed to include amounts paid or to be paid into
escrow), and in the case of a partnership, joint venture or recapitalization or
similar Transaction, contributed or to be contributed, in connection with a
Transaction, including, without limitation: (i) cash; (ii) notes, securities and
other property valued at the fair market value thereof; (iii) liabilities,
including all debt, pension liabilities and guarantees, directly or indirectly,
assumed, refinanced or extinguished; (iv) payments to be made in installments;
(v) amounts paid or payable under consulting agreements, agreements not to
compete or similar arrangements (including such payments to management); (vi)
the total value of any contingent payments (whether or not related to future
earnings or operations); (vii) in the event that the Transaction involves the
disposition of assets, the value of net current assets not sold; and (viii) if
the Transaction takes the form of a recapitalization, restructuring or similar
transaction, the fair market value of equity securities of the acquired company
retained by the acquired company’s security holders upon consummation of such
Transaction (such securities and all other securities received by such security
holders being deemed to have been paid to such security holders in such
Transaction).
 
2

--------------------------------------------------------------------------------


For purposes of this agreement, "Transaction" means, whether in one or a series
of transactions, an investment in the Company by a third party or the sale,
transfer or other disposition, directly or indirectly, of all or a significant
portion of the business, assets or securities of the Company, whether by way of
a merger or an acquisition, as a direct result of the Executive’s efforts on
behalf of the Company.
 
(e)  Non-Cash Consideration. For purposes of computing any fees payable to
Executive hereunder, non-cash consideration shall be valued as follows: (i)
publicly traded securities shall be valued at the average of their closing
prices (as reported in the Wall Street Journal) for the five trading days prior
to the closing of the Transaction and (ii) any other non-cash consideration
shall be valued at the fair market value thereof as determined in good faith by
the Company.
 
(f)  Termination. The employment hereunder of the Executive may be terminated
prior to the expiration of the Employment Term in the manner described in this
Section 5.
 
(g)  Termination by the Company for Good Cause. The Company shall have the right
to terminate the employment of the Executive for Good Cause (as such term is
defined in Section 5(h)(ii)) by written notice to the Executive specifying the
particulars of the circumstances forming the basis for such Good Cause.
 
(h)  Termination upon Death. The employment of the Executive hereunder shall
terminate immediately upon his death.
 
(i)  The Company's Options upon Disability. If the Executive becomes physically
or mentally disabled during the Term so that he is unable to perform the
services required of him pursuant to this Agreement for a period of 180
successive days or a cumulative 180 days in any twelve-month period (the
"Disability Period"), the Company shall have the option, in its discretion, by
giving written notice thereof, either to (A) terminate the Executive's
employment hereunder pursuant to Section 5(a); or (B) continue the employment of
the Executive hereunder upon all the terms and conditions set forth herein.
During the Disability Period the Executive shall continue to receive the
compensation and other benefits provided herein net of any payments received
under any disability policy or program of which the Executive is a beneficiary
or recipient.
 
3

--------------------------------------------------------------------------------


(j)  Voluntary Resignation by the Executive. The Executive shall have the right
to voluntarily resign his employment hereunder for other than Good Reason (as
such term is defined in Section 5(h)(iv)) by written notice to the Company.
 
(k)  Termination by the Company Without Good Cause. The Company shall have the
right to terminate the Executive's employment hereunder without Good Cause by
written notice to the Executive, but the obligations placed upon the Company in
Section 6 will apply.
 
(l)  Resignation by the Executive for Good Reason. The Executive shall have the
right to terminate his employment for Good Reason by written notice to the
Company specifying the particulars of the circumstances forming the basis for
such Good Reason.
 
(m)  Termination Date. The "Termination Date" is the date as of which the
Executive's employment with the Company terminates in accordance with this
Agreement. Any notice of termination given pursuant to the provisions of this
Agreement shall specify the Termination Date.
 
(n)  Professional Recognition. Company agrees to include Executive as a
co-author on any professional articles (peer-reviewed or not), manuscripts, or
similar and grants privileges for editing contributions. Also the Company will
include Executive as a co-inventor on any patent and/or intellectual property
associated with the Company provided, however that Executive shall not entitled
to any additional compensation rights of any kind associated with a co-inventor
status or otherwise.
 
(o)  Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
(i)  "Person" means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture, court or
government (or political subdivision or agency thereof).
 
(ii)  "Good Cause" shall exist if the Executive: (i) willfully or repeatedly
fails in any material respect to satisfactorily perform his duties and
obligations under this Agreement, including without limitation the failure to
comply substantially with the reasonable instructions of the Board of Directors,
which failure is not cured within (fifteen (15) business days after written
notice of such failure is delivered by the Company; (ii) has been convicted of a
crime or has entered a plea of guilty or nolo contender with respect thereto;
(iii) has committed any act in connection with his employment with the Company
which involves fraud, gross negligence, misappropriation of funds, dishonesty,
disloyalty, breach of fiduciary duty or other misconduct injurious to the
Company or any other member of the Company Group; (iv) has engaged in any
conduct which in the reasonable determination of the Board is likely to
adversely affect in any material respect the reputation or public image of the
Company or any other member of the Company Group; or (v) breaches in any
material respect this Agreement which breach is not cured within fifteen (15)
business days after written notice of such failure is delivered by the Company;
provided, however, that during any twelve (12) month period, the Company shall
only be required to give notice three (3) times in the aggregate for any
breaches of clauses (i) or (v) above.
 
4

--------------------------------------------------------------------------------


(iii)  "Company Group" shall mean the Company and any parent companies and
subsidiaries and other entities under common control.
 
(iv)  "Good Reason" means the occurrence of any of the following events:
 
(A)  the assignment to the Executive of any duties inconsistent in any material
respect with the Executive's then position (including status, offices, titles
and reporting relationships), authority, duties or responsibilities, or any
other action or actions by the Company which when taken as a whole results in a
significant diminution in the Executive's position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive; or
 
(B)  a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure but in any event no longer than ninety (90) days;
 
5.  Obligations of Company on Termination. Notwithstanding anything in this
Agreement to the contrary, the Company's obligations on termination of the
Executive's employment shall be as described in this Section 6.
 
(a)  Obligations of the Company in the Case of Termination Without Good Cause or
Resignation by the Executive for Good Reason. In the event that prior to the
expiration of the Employment Term, the Company terminates the Executive's
employment, pursuant to Section 5(e), without Good Cause, or the Executive
resigns, pursuant to Section 5(f), for Good Reason, the Company shall provide
the Executive with the following:
 
(i) Amount of Severance Payment. Except as provided in Section 6(b) below,
within thirty (30) days following the Termination Date, the Company shall pay
the Executive on a monthly basis (as if still employed by Company but off the
payroll) a single lump sum cash payment (the "Severance Payment") equal to the
sum of the following:
 
(A)  the equivalent of six (6) months Base Salary in the event the Termination
Date is after the first anniversary of the Effective Date (the "First
Anniversary") to increase by an amount equal to three months Base Salary for
each year the Executive is employed by the Company after the First Anniversary,
up to an amount not to exceed two (2) years Base Salary; and
 
5

--------------------------------------------------------------------------------


(B)  any Base Salary, vacation and unreimbursed expenses accrued but unpaid as
of the Termination Date and any Performance Bonus applicable to the present
fiscal quarter and/or Transaction Fees to which Transaction the Executive has
made recognized contribution in facilitating provided any such Transaction is
closed no later than ninety (90) days after the Termination Date.
 
(b)  Obligations of the Company in case of Termination for Death, Disability,
Voluntary Resignation or Good Cause. Upon termination of the Executive's
employment upon death (pursuant to Section 5(b)), or for Good Cause (pursuant to
Section 5(a)), the Company’s obligations to the Executive shall be limited to
the payment of any Base Salary, Performance Bonus for present fiscal quarter,
Transaction Fees for pending transactions to which the Executive made recognized
contribution in facilitating provided any such Transaction is closed no later
than sixty (60) days after the Termination Date and unreimbursed expenses
accrued but unpaid as of the date of such termination.
 
6.  Covenants of the Executive
 
(a)  During the Employment Term and for a period of two (2) years thereafter the
Executive shall not, directly or indirectly, employ, solicit for employment or
otherwise contract for the services of any employee of the Company or any of its
affiliates at the time of this Agreement or who shall subsequently become an
employee of the Company or any such affiliate; and
 
(b)   During the Employment Term and for a period of one (1) year thereafter the
Executive will not at any time engage in or participate as an executive officer,
employee, director, agent, consultant representative, stockholder, or partner,
or have any financial interest, in any business which "competes" with the
Company or successor to the business of the Company. For the purposes hereof, a
"competing" business shall mean any private or public entity in the biodiesel
field. Ownership by the Executive of publicly traded stock of any corporation
conducting any such business shall not be deemed a violation of the preceding
two sentences provided the Executive does not own more than five percent (5% of
the stock of any such corporation.
 
(c)   Executive agrees that all records, in whatever medium (including written
works), documents, papers, notebooks, drawings, designs, technical information,
source code, object code, processes, methods or other copyrightable or otherwise
protected works Executive conceives, creates, makes, invents, or discovers that
relate to or result from any work he performs or performed for the Company or
that arise from the use or assistance of the Company’s facilities, materials,
personnel, or Confidential Information in the course of his employment (whether
or not during usual working hours), whether conceived, created, discovered,
made, or invented individually or jointly with others, will be and remain the
absolute property of the Company, as will all the worldwide patent, copyright,
trade secret, or other intellectual property rights in all such works. Executive
irrevocably and unconditionally waives all rights, wherever in the world
enforceable, that vest in him (whether before, on, or after the date of this
Agreement) in connection with his authorship of any such copyrightable works in
the course of his employment with the Company. Without limitation, Executive
hereby waives the right to be identified as the author of any such works and the
right not to have any such works subjected to derogatory treatment. Executive
recognizes that any such works are “works made for hire” of which the Company is
the author.
 
6

--------------------------------------------------------------------------------


(d)  All files, records, correspondence, memoranda, notes or other documents
(including, without limitation, those in computer-readable form), real property
or intellectual property relating or belonging to the Company or its affiliates,
whether prepared by the Executive or otherwise coming into his possession in the
course of the performance of his services under this Agreement, shall be the
exclusive property of Company and shall be delivered to Company and not retained
by the Executive (including, without limitations, any copies thereof) upon
termination of this Agreement for any reason whatsoever.
 
(e)  Executive acknowledges that his employment with the Company under this
Agreement, will give him access to Confidential Information (as defined below).
Executive acknowledges and agrees that using, disclosing, or publishing any
Confidential Information in an unauthorized or improper manner could cause the
Company or its members to incur substantial loss and damages that could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, Executive agrees with the Company that he will not at any time,
except in performing his employment duties to the Company under this Agreement
(or with the Board of Directors of the Company’s, prior written consent),
directly or indirectly, use, disclose, or publish, or permit others not so
authorized to use, disclose, or publish any Confidential Information that you
may learn or become aware of, or may have learned or become aware of, because of
his continuing employment, ownership, or association with the Company, or use
any such information in a manner detrimental to the interests of the Company or
any of its shareholders. For the purposes of this Agreement, "Confidential
Information" includes, without limitation, confidential or proprietary
information that has not previously been disclosed to the public or to the trade
with respect to the Company’s or any of its affiliates present or future
business, including, without limitation, its operations, services, products,
research, clients, potential investors, inventions, discoveries, drawings,
designs, plans, processes, quantitative methodologies, models, technical
information, facilities, methods, trade secrets, copyrights, software, source
code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, customer lists, financial
information (including the revenues, costs, or profits associated with such
party’s products or services), business plans, projections, prospects,
opportunities or strategies, acquisitions or mergers, advertising or promotions,
personnel matters and legal matters, but excludes any information already
properly in the public domain. "Confidential Information" also includes
confidential and proprietary information and trade secrets that third parties
entrust to the Company in confidence.
 
7

--------------------------------------------------------------------------------


(f)  The Executive acknowledges that a breach of his covenants contained in this
Section 7 may cause irreparable damage to the Company and its affiliates, the
exact amount of which will be difficult to ascertain, and that the remedies at
law for any such breach will be inadequate. Accordingly, the Executive agrees
that if she breaches any of the covenants contained in this Section 7, in
addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to specific performance and injunctive relief.
 
(g)  The Company and the Executive further acknowledge that the time, scope,
geographic area and other provisions of this Section 7 have been specifically
negotiated by sophisticated commercial parties and agree that all such
provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. In the event that the agreements in this Section 7 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.
 
(h)  The Executive agrees to cooperate with the Company, during the Employment
Term and thereafter (including following the Executive's termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested; provided, however that the same does not
materially interfere with him then current professional activities and is not
contrary to the best interests of the Executive. The Company agrees to reimburse
the Executive, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance.
 
(i)  The parties agree that, during the Employment Term and thereafter
(including following the Executive's termination of employment for any reason)
that they will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the other party or any of its
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either party from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.
 
8

--------------------------------------------------------------------------------


7.  Withholding. The Company may withhold from the Executive's compensation all
applicable amounts required by law.
 
8.  Arbitration. The parties agree that any dispute, claim, or controversy based
on common law, equity, or any federal, state, or local statute, ordinance, or
regulation (other than workers’ compensation claims) arising out of or relating
in any way to the Executive’s employment, the terms, benefits, and conditions of
employment, or concerning this Agreement or its termination and any resulting
termination of employment, including whether such a dispute is arbitrable, shall
be settled by arbitration. This agreement to arbitrate includes but is not
limited to all claims for any form of illegal discrimination, improper or unfair
treatment or dismissal, and all tort claims. The Executive will still have a
right to file a discrimination charge with a federal or state agency, but the
final resolution of any discrimination claim will be submitted to arbitration
instead of a court or jury. The arbitration proceeding will be conducted under
the employment dispute resolution arbitration rules of the American Arbitration
Association in effect at the time a demand for arbitration under the rules is
made. The decision of the arbitrator(s), including determination of the amount
of any damages suffered, will be exclusive, final, and binding on all parties,
their heirs, executors, administrators, successors and assigns. Each party will
bear its own expenses in the arbitration for arbitrators’ fees and attorneys’
fees, for its witnesses, and for other expenses of presenting its case. Other
arbitration costs, including administrative fees and fees for records or
transcripts, will be borne equally by the parties.
 
9.  Notices. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, postage prepaid, to the following addresses:
 
If to the Executive:
 

 
Attn: Dr. Richard Craven

 
If to the Company:
 

 
Universal Bioenergy, Inc.
128 Biodiesel Drive,
Nettleton, MS 38858
Attention: _________



 
10.  General:
 
(a)  Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.
 
9

--------------------------------------------------------------------------------


(b)  Performance; Assignability. The Executive represents and warrants to the
Company that the Executive has no contracts or agreements of any nature that the
Executive has entered into with any other person, firm or corporation that
contain any restraints on the Executive’s ability to perform his obligations
under this Agreement. The Executive may not assign his interest in or delegate
his duties under this Agreement. This Agreement is for the employment of the
Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns. Notwithstanding anything else in this Agreement to the contrary, the
Company may assign this Agreement to and all rights hereunder shall inure to the
benefit of any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger or consolidation. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place. The Company's failure to obtain such an assumption and agreement
prior to the effective date of a succession will be a breach of this Agreement
and will entitle the Executive to compensation from the Company in the same
amount and on the same terms as if the Executive were to terminate his
employment for Good Reason, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective will be
deemed the Termination Date.
 
(c)  Compliance with Rules and Policies. The Executive shall perform all
services in accordance with the policies, procedures and rules established by
the Company, including, but not limited to, the By-Laws of the Company. In
addition, the Executive shall comply with all laws, rules and regulations that
are generally applicable to the Company, its affiliates and their employees,
directors and officers.
 
(d)  Withholding. The Company shall withhold from all amounts due hereunder any
withholding taxes payable to federal, state, local or foreign taxing
authorities.
 
(e)  Entire Agreement, Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements and undertakings, both written and oral, and may
not be modified or amended in any way except in writing by the parties hereto.
 
10

--------------------------------------------------------------------------------


(f)  Duration. Notwithstanding the Employment Term hereunder, this Agree-ment
shall continue for so long as any obligations remain under this Agreement.
 
(g)  Survival. The covenants set forth in Section 7 of this Agreement shall
survive and shall continue to be binding upon the Executive notwithstanding the
termination of this Agreement for any reason whatsoever. It is expressly agreed
that the remedy at law for the breach or threatened breach of any such covenant
is inadequate and that the Company, in addition to any other remedies that may
be available to it, in law or in equity, shall be entitled to injunctive relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing that monetary damages will not provide an adequate remedy.
 
(h)  Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct.
 
(i)  Counterparts. This Agreement may be executed in two or more counter-parts,
all of which taken together shall constitute one instrument.
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.





        UNIVERSAL BIOENERGY, INC.  
   
   
  Date: February 26, 2008 By:   /s/   

--------------------------------------------------------------------------------

Name: James Earnest   Title: President


      Date: February 26, 2008  Dr. Richard Craven  
   
   
                     /s/   

--------------------------------------------------------------------------------



11

--------------------------------------------------------------------------------

